FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 21, 2021

                                    No. 04-21-00242-CV

          ELECTRIC RELIABILITY COUNCIL OF TEXAS and Bill Magness,
                               Appellants

                                             v.

                                      CPS ENERGY,
                                        Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-04574
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER
       The Appellants’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellants’ brief is due on or before August 2, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court